[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant Patricia Holm has moved for summary judgment against the Town of New Canaan which intervened in this personal injury action by the plaintiff, a New Canaan policeman.
On or about May 2, 1988, the plaintiff notified Hartford Insurance Company, the insurance carrier for the Town, that he had commenced an action against Patricia Holm. The Town did not move to intervene until June 22, 1988.
General Statutes 31-293 provides that an employer must intervene within thirty days after such employer is notified of the action.
The movant claims that notice to the insurance carrier triggers the thirty day period, but Misiurka v. Maple Hill Farms, Inc., CT Page 80115 Conn. App. 381, 384-85, 544 A.2d 673, Cert. den.209 Conn. 813, 550  A.2d 1083 (1988), makes it clear that such notice must be to the employer itself, not its insurance carrier.
Therefore, defendant Holm's motion for summary judgment against the Town of New Canaan is denied.
SO ORDERED.
Dated at Stamford, Connecticut this twenty-ninth day of August, 1990.
WILLIAM B. LEWIS, J.